Exhibit 10.1





INNOVIVA, INC.
June 11, 2020
Geoffrey L. Hulme
BY EMAIL
Re: Consulting Agreement
Dear Geoffrey,
This letter agreement (this “Agreement”) is intended to confirm our mutual
understanding with respect to your engagement with Innoviva, Inc. (the
“Company”) from and after the date hereof.
Your employment with the Company has been terminated effective as of the close
of business on May 20, 2020 (such date being, the “Separation Date”).  Following
the Separation Date, you will receive any accrued but unused paid time off
payable in accordance with the Company’s policies.  From and after the
Separation Date, you will not be entitled to any new equity or equity-based
awards and all outstanding unvested equity and equity-based awards held by you
as of the Separation Date will expire and automatically be forfeited as of the
Separation Date.  In addition, you will not be entitled to any bonus
compensation in respect of the 2020 calendar year or otherwise.
Subject to (i) your completion of your duties and responsibilities during the
Consulting Period (as defined below), (ii) your execution, delivery to the
Company and non-revocation of a general release of claims in the form attached
hereto as Exhibit A (the “Release”) that becomes effective within thirty (30)
days following the Separation Date, and (iii) your continued compliance with
this Agreement and that certain Proprietary Information and Inventions
Agreement, dated May 18, 2018, by and between you and the Company (the “PIIA”),
the Company will pay (or reimburse you) for the cost of your monthly premium
under COBRA until the later of (x) the last day of the Consulting Period or
(y) the date that is three (3) months following the Separation Date, in either
case, to the extent permitted by applicable law without any penalty to you or
any member of the Company Group and subject to your election of COBRA
continuation coverage under the Company’s group health plan
(the “Consideration”).  If you fail to execute the Release in a timely manner so
as to permit any revocation period to expire, or timely revoke your acceptance
of such Release following its execution, you will not be entitled to receive the
Consideration.  Notwithstanding the foregoing, if, at any time prior to or
during the period in which you receive the Consideration, you engage in conduct
that constitutes “cause” (e.g., conduct that materially harms or could
reasonably be expected to materially harm the business or reputation of any
member of the Company Group (as defined below)) as determined by the Company in
good faith (“Cause”), then your right to the Consideration will immediately
cease as of the occurrence of such conduct.
By signing below, you acknowledge and reaffirm your obligations and restrictions
set forth in the PIIA.  You further hereby acknowledge that your continued
compliance with such obligations and restrictions is a condition of your
receiving the Consideration and upon any breach of such obligations or
restrictions, the Company shall be entitled to an immediate refund of any
Consideration already received by you.
You acknowledge and agree that your conditional right to the Consideration in
accordance with the terms of this Agreement is in full discharge of any and all
severance, separation or termination based liabilities and obligations of the
Company or any of its direct and indirect parents, subsidiaries or affiliates
(the “Company Group”) to you arising under that certain employment letter
agreement, dated May 18, 2018, by and between you and the Company (the “Prior
Agreement”) or any other alleged written or oral employment or service
agreement, policy, plan or procedure of the Company or any other member of the
Company Group and/or any alleged understanding or arrangement between you and
the Company or any other member of the Company Group.
1

--------------------------------------------------------------------------------

Your engagement as a consultant shall commence effective as of the Separation
Date and continue through the close of business on May 20, 2021, provided that
the Company may terminate your engagement earlier (i) for Cause or (ii) in the
event of your failure to complete the Consulting Services (as defined below) to
the reasonable satisfaction of the Company (the period of your engagement as a
consultant is referred to herein as the “Consulting Period”).  Upon any
termination of your engagement, you will be entitled only to fees accrued but
unpaid through the date of such termination and any Consideration owed to you in
accordance with the terms of this Agreement, and the Company shall have no
further obligations to you under this Agreement thereafter.
During the Consulting Period, you agree to make yourself reasonably available to
consult with employees of the Company regarding matters in which you have
familiarity as may be reasonably requested from time to time, at all times
giving the full benefit of your knowledge, expertise, technical skill and
ingenuity (the “Consulting Services”).  For the avoidance of doubt, the
Consulting Services may include a requirement that you provide reasonable
cooperation to the Company and/or any other member of the Company Group and its
or their respective counsel in connection with any investigation, administrative
proceeding or litigation.  You agree that you will perform the Consulting
Services as an independent contractor, and not as an employee, agent or
representative of the Company or any member of the Company Group, and unless
authorized in writing by the Company, you will not have the power or authority
to act on behalf of, or bind in any way, any member of the Company Group.  You
will render the Consulting Services from location(s) of your choosing and you
will furnish any equipment, supplies and other materials used to perform the
Consulting Services.  During the Consulting Period, you will report to the
Company’s Chief Executive Officer and such other employees as may be designated
by the Company from time to time regarding your performance of the Consulting
Services as may be requested from time to time.  During the Consulting Period,
you will provide the Consulting Services for no more than 40 hours per month.
In consideration for the Consulting Services, the Company will pay you a monthly
consulting fee of $41,667, payable monthly in arrears.  You will also be
reimbursed for all pre-approved and documented out-of-pocket business expenses
incurred in your performance of the Consulting Services in accordance with the
Company’s policies.  As an independent contractor, you will be solely
responsible for payment of all applicable taxes payable in respect of amounts
payable to you under this Agreement, and the Company will not withhold for taxes
from any such amounts.  In addition, you understand and agree that you are not
eligible by virtue of your engagement as a consultant to participate in any of
the employee benefit plans or programs of the Company or any other member of the
Company Group.  In the event that this consulting arrangement is reclassified as
employment by any governmental agency or court, you further agree that you will
not seek to participate in or benefit from any of the employee benefit plans or
programs of the Company Group as a result of such reclassification.
By signing below, you represent and warrant to the Company that your provision
of the Consulting Services hereunder will not violate any applicable law and
covenant and agree to comply with all applicable laws in providing the
Consulting Services.  You acknowledge that you are in possession of material
non-public information regarding the Company and that you will be bound by the
Company’s policies with respect to securities trading restrictions during the
Consulting Period.


2

--------------------------------------------------------------------------------

You acknowledge that, during the course of your engagement, you will have access
to, and be in close contact with, confidential and proprietary information about
the Company Group.  In recognition of the foregoing, you agree, at all times
from and after the date hereof, to hold in confidence, and not to use (except
for the benefit of the Company Group and in connection with the Consulting
Services hereunder), or to disclose to any person, firm, corporation or other
entity without written authorization of the Company, any Confidential
Information (as defined below) that you obtain or create.  You understand that
“Confidential Information” means confidential or proprietary trade secrets,
client lists, client identities and information, information regarding service
providers, investment methodologies, marketing plans, sales plans, management
organization information, operating policies or manuals, business plans or
operations or techniques, financial records or data, or other financial,
commercial, business or technical information relating to the Company Group, or
that the Company Group may receive belonging to clients, accounts, customers or
others who do business with the Company Group.  However, Confidential
Information will not include (i) any of the foregoing items which have become
publicly and widely known through no wrongful act of yours or of others who were
under confidentiality obligations as to the item or items involved; or (ii) any
information that you are required to disclose to, or by, any governmental or
judicial authority; provided, however, that in such event you agree to give the
Company prompt written notice thereof so that the Company Group may seek an
appropriate protective order and/or waive in writing compliance with the
confidentiality provisions of this Agreement.  Notwithstanding anything to the
contrary set forth in this Agreement, (i) pursuant to the Defend Trade Secrets
Act of 2016 (18 U.S.C § 1833(b)(1)), no individual will be held criminally or
civilly liable under federal or state law for the disclosure of a trade secret
that: (a) is made (x) in confidence to a federal, state or local government
official, either directly or indirectly, or to an attorney; and (y) solely for
the purpose of reporting or investigating a suspected violation of law; or (b)
is made in a complaint or other document filed in a lawsuit or other proceeding,
if such filing is made under seal, and (ii) you will not be prohibited from
(a) cooperating in a government or administrative investigation or (b) revealing
alleged criminal wrongdoing to law enforcement.
Each Invention (as defined below) will belong exclusively to the Company.  You
acknowledge that all Inventions are works made for hire and the property of the
Company, including any copyrights, patents or other intellectual property rights
pertaining thereto.  If it is determined that any such works are not works made
for hire, you hereby assign to the Company all right, title and interest,
including all rights of copyright, patent and other intellectual property
rights, to or in such Inventions without additional compensation.  For purposes
of this Agreement, “Invention” shall mean any idea, invention, technique,
modification, process or improvement (whether patentable or not), any industrial
design (whether registerable or not), any mask work, however fixed or encoded,
and any work of authorship (whether or not copyright protection may be obtained
for it) created, conceived or developed by you, either solely or in conjunction
with others, during your employment with the Company and/or during the
Consulting Period (i) while performing its duties for the Company, (ii) by
utilizing the Company’s office space, equipment, supplies or facilities and/or
(iii) by utilizing Confidential Information.
You hereby acknowledge and agree that during the Consulting Period, you will
not, without the written consent of the Company, directly or indirectly, on your
behalf or on behalf of a third party, (i) solicit, persuade or induce, or
attempt to do any of the foregoing, any current or prospective client, customer,
vendor, business partner, distributor, supplier or other business relation of
any member of the Company Group (collectively, the “Group”) (or who was a
client, customer, vendor, business partner, distributor or supplier of the Group
as of or following the date hereof and at any time during the twelve (12) months
preceding the Separation Date) to terminate its relationship with the Group or
otherwise interfere in any way with such relationship, or (ii) as to any
geographic jurisdiction in which the Group is engaged (or has committed plans to
engage) in business during your employment with the Company and/or during the
Consulting Period, owning any interest in, operating, joining, controlling or
participating as a partner, director, principal, officer, or agent of, entering
into the employment of, acting as a consultant to, or performing any services
for any individual or entity (other than the Company), that engages in business
activities in which the Group is engaged (or has committed plans to engage)
during your employment with the Company and/or during the Consulting Period
(including without limitation the engagement in any research or development of
respiratory products that could compete with any products or services of the
Group).  You hereby acknowledge and agree that the execution of this Agreement
does not alter your obligations to the Group under any confidentiality,
non-compete, non-solicit, invention assignment, or similar agreement or
arrangement to which you are a party with any member of the Company Group,
including without limitation the PIIA, which obligations are hereby incorporated
into this Agreement and shall survive the termination of your employment and/or
service engagement with the Company, and you hereby acknowledge that your
obligations to the Group pursuant to such agreements or arrangements are in
addition to, and not in lieu of, the obligations and restrictions set forth in
this Agreement.
3

--------------------------------------------------------------------------------

You expressly acknowledge that any breach or threatened breach of any of the
terms and/or conditions set forth in the previous three paragraphs may result in
substantial, continuing and irreparable injury to the members of the Company
Group.  Therefore, you hereby agree that, in addition to any other remedy that
may be available to the Company, any member of the Company Group shall be
entitled to injunctive relief, specific performance or other equitable relief by
a court of appropriate jurisdiction in the event of any breach or threatened
breach of the terms of the previous three paragraphs without the necessity of
proving irreparable harm or injury as a result of such breach or threatened
breach.
You acknowledge that each of the rights enumerated in this Agreement shall be
independent of the others and shall be in addition to and not in lieu of any
other rights and remedies available to the Company Group at law or in equity. 
If any of the provisions of this Agreement or any part of any of them is
hereafter construed or adjudicated to be invalid or unenforceable, the same
shall not affect the remainder of this Agreement, which shall be given full
effect without regard to the invalid portions.  If any of the covenants
contained herein are held to be invalid or unenforceable because of the duration
of such provisions or the area or scope covered thereby, you agree that the
court making such determination shall have the power to reduce the duration,
scope and/or area of such provision to the maximum and/or broadest duration,
scope and/or area permissible by law, and in its reduced form said provision
shall then be enforceable.
Following the Consulting Period, you agree that you will provide reasonable
cooperation to the Company and/or any other member of the Company Group and its
or their respective counsel in connection with any investigation, administrative
proceeding or litigation relating to any matter in which you were involved or of
which you have knowledge.  The Company agrees to reimburse you for reasonable
out-of-pocket expenses and to pay you an hourly fee of $150 for services
performed at the request of the Company with respect to your cooperation
pursuant to the terms of this paragraph.
You also agree that, in the event you are subpoenaed by any person or entity
(including, but not limited to, any government agency) to give testimony or
provide documents (in a deposition, court proceeding or otherwise) which in any
way relates to your employment or service engagement by the Company and/or any
other member of the Company Group, you will give prompt written notice of such
request in writing, delivered to the Company at its principal executive office,
marked for the attention of its principal executive officer and will make no
disclosure until the Company and/or the other member of the Company Group has
had a reasonable opportunity to contest the right of the requesting person or
entity to such disclosure.
The Company agrees that you will be covered under the Company’s directors’ and
officers’ liability insurance policy during the Consulting Period in respect of
the Consulting Services to the same extent as the Company’s current directors
and officers are covered under such policy.
The terms contained in this Agreement constitute and embody our full and
complete understanding and agreement with respect to your engagement as a
consultant for the Company, and supersede and replace any prior or
contemporaneous agreements or understandings, written or oral, concerning such
subject matter, including, without limitation, the Prior Agreement.  The terms
of this Agreement may be modified only by a writing duly executed by you and the
Company, and this Agreement, and your obligations hereunder, may not be assigned
by you without the prior written consent of the Company.  The benefits and
obligations contained in this Agreement will inure to the benefit of and be
binding upon the Company and its respective successors and assigns.
4

--------------------------------------------------------------------------------

This Agreement will be governed under the laws of the State of New York, without
giving effect to the choice of law principles thereof.  By signing below, you
agree that all disputes and claims of any nature that you may have against any
member of the Company Group including, without limitation, all statutory,
contractual, and common law claims and claims pursuant to this Agreement, will
be submitted solely and exclusively first to mandatory mediation and, if
mediation is unsuccessful, then to binding arbitration in accordance with the
then-current arbitration rules and procedures of the Judicial Arbitration
Mediation Services (JAMS) to be held in the closest JAMS office to New York, New
York (or such other location as mutually agreed to by the parties).  All
information regarding the dispute or claim and mediation and arbitration
proceedings, including any settlement, shall not be disclosed by you or any
mediator or arbitrator to any third party without the written consent of the
Company, except with respect to judicial enforcement of any arbitration award. 
The cost of any mediation or arbitration will be borne equally between you and
the Company, except where prohibited by applicable law.
* * *




5

--------------------------------------------------------------------------------

If you are in agreement with the terms of your consulting engagement described
above, please execute this Agreement where indicated below and return to me. 
The execution of this Agreement may be by actual or facsimile signature.


 
Sincerely,
     
INNOVIVA, INC.
     
By:
/s/ Pavel Raifeld                          

 
Name:
Pavel Raifeld
 
Title:
CEO
           
AGREED AND ACCEPTED as of this
11th day of June, 2020 by:
               
/s/ Geoffrey L. Hulme                                  

   
Geoffrey L. Hulme
   









[Signature page to Hulme Consulting Agreement]






--------------------------------------------------------------------------------




RELEASE OF CLAIMS
As used in this Release of Claims (this “Release”), the term “claims” will
include all claims, covenants, warranties, promises, undertakings, actions,
suits, causes of action, obligations, debts, accounts, attorneys’ fees,
judgments, losses, and liabilities, of whatsoever kind or nature, in law, in
equity, or otherwise.
For and in consideration of the Consideration (as defined in my Consulting
Agreement, dated June 11, 2020, with Innoviva, Inc. (such corporation,
the “Company” and such agreement, my “Consulting Agreement”)), and other good
and valuable consideration, I, Geoffrey L. Hulme, for and on behalf of myself
and my heirs, administrators, executors, and assigns, effective as of the date
on which this release becomes effective pursuant to its terms, do fully and
forever release, remise, and discharge the Company and each of it direct and
indirect subsidiaries and affiliates, and their respective successors and
assigns, together with their respective current and former officers, directors,
partners, shareholders, employees, and agents (collectively, the “Group”), from
any and all claims whatsoever up to the date hereof that I had, may have had, or
now have against the Group, whether known or unknown, for or by reason of any
matter, cause, or thing whatsoever, including any claim arising out of or
attributable to my employment or the termination of my employment with the
Company, whether for tort, breach of express or implied employment contract,
intentional infliction of emotional distress, wrongful termination, unjust
dismissal, defamation, libel, or slander, or under any federal, state, or local
law dealing with discrimination based on age, race, sex, national origin,
handicap, religion, disability, or sexual orientation.  The release of claims in
this Release includes, but is not limited to, all claims arising under the Age
Discrimination in Employment Act of 1967 (“ADEA”), Title VII of the Civil Rights
Act of 1964, the Americans with Disabilities Act of 1990, the Civil Rights Act
of 1991, the Family and Medical Leave Act of 1993, the Worker Adjustment and
Retraining Notification Act of 1988 and the Equal Pay Act of 1963, each as may
be amended from time to time, and all other federal, state, and local laws, the
common law, and any other purported restriction on an employer’s right to
terminate the employment of employees.  The release contained herein is intended
to be a general release of any and all claims to the fullest extent permissible
by law.
I acknowledge and agree that as of the date I execute this Release, I have no
knowledge of any facts or circumstances that give rise or could give rise to any
claims under any of the laws listed in the preceding paragraph.
By executing this Release, I specifically release all claims relating to my
employment and its termination under ADEA, a United States federal statute that,
among other things, prohibits discrimination on the basis of age in employment
and employee benefit plans.
Notwithstanding any provision of this Release to the contrary, by executing this
Release, I am not releasing (i) any claims that cannot be waived by law, or
(ii) my right of indemnification as provided by, and in accordance with the
terms of, the Company’s by-laws or a Company insurance policy providing such
coverage, as any of such may be amended from time to time.
I expressly acknowledge and agree that I –
•
Am able to read the language, and understand the meaning and effect, of this
Release;

•
Have no physical or mental impairment of any kind that has interfered with my
ability to read and understand the meaning of this Release or its terms, and
that I am not acting under the influence of any medication, drug, or chemical of
any type in entering into this Release;

•
Am specifically agreeing to the terms of the release contained in this Release
because the Company has agreed to pay me the Consideration in consideration for
my agreement to accept it in full settlement of all possible claims I might have
or ever have had, and because of my execution of this Release;

A-1

--------------------------------------------------------------------------------

•
Acknowledge that, but for my execution of this Release, I would not be entitled
to the Consideration;

•
Understand that, by entering into this Release, I do not waive rights or claims
under ADEA that may arise after the date I execute this Release;

•
Had or could have had twenty-one (21) calendar days from the date of my
termination of employment (the “Release Expiration Date”) in which to review and
consider this Release, and that if I execute this Release prior to the Release
Expiration Date, I have voluntarily and knowingly waived the remainder of the
review period;

•
Have not relied upon any representation or statement not set forth in this
Release or my Consulting Agreement made by the Company or any of its
representatives;

•
Was advised to consult with my attorney regarding the terms and effect of this
Release; and

•
Have signed this Release knowingly and voluntarily.

I represent and warrant that I have not previously filed, and to the maximum
extent permitted by law agree that I will not file, a complaint, charge, or
lawsuit against any member of the Group regarding any of the claims released
herein.  If, notwithstanding this representation and warranty, I have filed or
file such a complaint, charge, or lawsuit, I agree that I shall cause such
complaint, charge, or lawsuit to be dismissed with prejudice and shall pay any
and all costs required in obtaining dismissal of such complaint, charge, or
lawsuit, including without limitation the attorneys’ fees of any member of the
Group against whom I have filed such a complaint, charge, or lawsuit. 
Notwithstanding anything to the contrary, nothing herein shall prevent or
restrict me from (i) filing a charge or complaint with, participating in an
investigation or proceeding conducted by, or reporting possible violations of
law or regulation to any federal, state or local government agency; (ii)
truthfully responding to or complying with a subpoena, court order, or other
legal process; or (iii) exercising any rights I may have under applicable labor
laws to engage in concerted activity with other employees; provided however,
that I hereby forgo any monetary benefit from the filing of a charge or
complaint with a government agency except pursuant to a whistleblower program or
where my right to receive such a monetary benefit is otherwise not waivable by
law.
I hereby agree to waive any and all claims to re-employment with the Company or
any other member of the Group and affirmatively agree not to seek further
employment with the Company or any other member of the Group.
Notwithstanding anything contained herein to the contrary, this Release will not
become effective or enforceable prior to the expiration of the period of seven
(7) calendar days immediately following the date of its execution by me
(the “Revocation Period”), during which time I may revoke my acceptance of this
Release by notifying the Company and the Board of Directors of the Company, in
writing, delivered to the Company at its principal executive office, marked for
the attention of its Chief Executive Officer.  To be effective, such revocation
must be received by the Company no later than 11:59 p.m. on the seventh (7th)
calendar day following the execution of this Release.  Provided that the Release
is executed and I do not revoke it during the Revocation Period, the eighth
(8th) calendar day following the date on which this Release is executed shall be
its effective date.  I acknowledge and agree that if I revoke this Release
during the Revocation Period, this Release will be null and void and of no
effect, and neither the Company nor any other member of the Group will have any
obligations to pay me the Consideration.
A-2

--------------------------------------------------------------------------------

The provisions of this Release shall be binding upon my heirs, executors,
administrators, legal personal representatives, and assigns.  If any provision
of this Release shall be held by any court of competent jurisdiction to be
illegal, void, or unenforceable, such provision shall be of no force or effect. 
The illegality or unenforceability of such provision, however, shall have no
effect upon and shall not impair the enforceability of any other provision of
this Release.
EXCEPT WHERE PREEMPTED BY FEDERAL LAW, THE VALIDITY, INTERPRETATION,
CONSTRUCTION, AND PERFORMANCE OF THIS RELEASE IS GOVERNED BY AND IS TO BE
CONSTRUED UNDER THE LAWS OF THE STATE OF NEW YORK APPLICABLE TO AGREEMENTS MADE
AND TO BE PERFORMED IN THAT STATE, WITHOUT REGARD TO CONFLICT OF LAWS RULES. 
ANY DISPUTE OR CLAIM ARISING OUT OF OR RELATING TO THIS RELEASE OR CLAIM OF
BREACH HEREOF SHALL BE BROUGHT EXCLUSIVELY IN THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF NEW YORK, TO THE EXTENT FEDERAL JURISDICTION
EXISTS, AND IN ANY COURT SITTING IN NEW YORK, NEW YORK, BUT ONLY IN THE EVENT
FEDERAL JURISDICTION DOES NOT EXIST, AND ANY APPLICABLE APPELLATE COURTS.  BY
EXECUTION OF THIS RELEASE, I CONSENT TO THE EXCLUSIVE JURISDICTION OF SUCH
COURTS, AND WAIVE ANY RIGHT TO CHALLENGE JURISDICTION OR VENUE IN SUCH COURT
WITH REGARD TO ANY SUIT, ACTION, OR PROCEEDING UNDER OR IN CONNECTION WITH THIS
RELEASE.  FURTHER, I HEREBY WAIVE ANY RIGHT TO TRIAL BY JURY IN CONNECTION WITH
ANY SUIT, ACTION, OR PROCEEDING UNDER OR IN CONNECTION WITH THIS RELEASE.
Capitalized terms used, but not defined herein, shall have the meanings ascribed
to such terms in my Consulting Agreement.
* * *
I, Geoffrey L. Hulme, have executed this Release of Claims on the respective
date set forth below:


     


 /s/ Geoffrey L. Hulme            
 


 Geoffrey L. Hulme        
  Date:  June 11, 2020  





A-3